Citation Nr: 1529344	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left upper extremity carpal tunnel syndrome.

2.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from August 1986 to December 1986, May 1992 to January 1993, October 2001 to September 2002, and October 2002 to January 2003, and in the Army Reserves from October 2003 to December 2006.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision denied service connection for history of left lower extremity deep vein thrombosis and for left and right upper extremity carpal tunnel syndrome.  In November 2011, the Veteran filed a Notice of Disagreement with respect to the decisions for carpal tunnel syndrome only.  The RO furnished the Veteran a Statement of the Case in October 2013, and the Veteran filed a statement that was accepted as a Substantive Appeal in December 2013. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Although the Veteran's VBMS file does not contain any documents at this time, any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's left upper extremity carpal tunnel syndrome clearly and unmistakably existed prior to active duty service.

2.  The Veteran's pre-existing left upper extremity carpal tunnel syndrome clearly and unmistakably was not aggravated beyond its natural progression by active duty service.

3.  The Veteran's right upper extremity carpal tunnel syndrome clearly and unmistakably existed prior to active duty service.  

4.  The Veteran's pre-existing right upper extremity carpal tunnel syndrome clearly and unmistakably was not aggravated beyond its natural progression by her active duty service. 



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2014).

2.  The criteria for establishing service connection for right upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating her claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and (2) (West 2014).

In the present case, in a July 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate her claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of her claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and the statements of the Veteran.

The Board notes that neither VA nor the Veteran has been successful in obtaining private treatment records from P.S., MD, which are believed to include the report of an electromyogram (EMG) performed in 1998 and notes reflecting the administration of corticosteroid injections, and some third-party records maintained by L.P., MD.  In an April 2011 statement, the Veteran reported that she exhausted every avenue possible to obtain copies of medical records for the period of January 1997 through December 1998 and was unsuccessful.  

The Board finds there is no prejudice to the Veteran because of the lack of these records.  Available private treatment records document that the Veteran was diagnosed with bilateral upper extremity carpal tunnel syndrome in 1997 or 1998, which was not during a period of active duty, and that the Veteran had an EMG performed and at least one corticosteroid injection during this period.  The issue before the Board in this appeal is not whether the carpal tunnel syndrome was diagnosed or treated in 1997 or 1998, but whether the pre-existing carpal tunnel syndrome was clearly and unmistakably aggravated beyond its natural progression by active duty service.  The Veteran has not identified any available records that have not been requested or obtained that go to this issue. 

The Board notes that at her October 2013 VA examination the Veteran stated she was last seen in 2006.  The examiner noted there are no records for that date in the claims file.  As discussed below, the evidence shows the Veteran's carpal tunnel syndrome has manifested with only minimal symptoms since January 2008, and that the presumption of aggravation is rebutted by clear and unmistakable evidence demonstrating that the Veteran's pre-existing left and right upper extremity carpal tunnel syndrome did not undergo a permanent worsening beyond normal progression during active service.  No reasonable possibility exists that medical records in 2006 would aid in substantiating the Veteran's claims because more recent medical records show the Veteran's symptoms have been consistently minimal.  Thus, VA has no duty to assist with respect to obtaining those records.  See 38 U.S.C.A. § 5103A(a)(1) and (2) (West 2014).  Moreover, the Veteran has had several years and several opportunities to identify those records to VA and did not.  
    
The Veteran was afforded a VA examination in October 2013.  The Board finds the October 2013 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, the Veteran has not identified any outstanding evidence that could be obtained to substantiate her claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION

The Veteran seeks service connection for her pre-existing left and right upper extremity carpal tunnel syndrome.

A.  Relevant Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2014). 

For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014) .

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

B.  Background

As noted above, the Veteran had five periods of active duty.  Her DD 214s (Certificates of Release or Discharge from Active Duty) list her primary specialty as Human Resources Specialist and Administrative Specialist.  NCO Evaluation Reports show that the Veteran's duties included a significant amount of typing and computer keyboarding. 

The Veteran's first two periods of active duty service were from August 1986 to December 1986 and from May 1992 to January 1993.

October 1997 private treatment records show the Veteran was complaining of weakness in her right hand, difficulty gripping, and numbness at times.  The impression was probable carpal tunnel syndrome.  

Subsequent records of December 1997 indicate the Veteran was complaining of bilateral carpal tunnel syndrome.  The symptoms were frequent and occurring at night.  Examination findings were a positive Phalen's test on the left.  Phalen's test on the right reproduced pain, but no paraesthesia.  No atrophy of either hand was noted.  The Veteran was working as a mail carrier, doing heavy lifting.  The impression was worsening of probable bilateral carpal tunnel syndrome.  Referral was arranged for an EMG.

August 1998 records show the Veteran was having persistent symptoms of right carpal tunnel syndrome.  The impressions were carpal tunnel syndrome, right hand, with worsening symptoms in spite of wearing a splint as much as possible.  An appointment with a hand surgeon was to be arranged for possible surgery.  However, the Veteran has explained that surgery was not performed because she developed deep vein thrombosis and was on anti-coagulation therapy.  See April 2011 Notice of Disagreement.

There was no note or complaint of carpal tunnel syndrome symptoms on the Veteran's April 1999 service Report of Medical Examination or Report of Medical History.

January 2001 private records reveal the Veteran was complaining of numbness in her hands.  The record states "[s]he has previously been diagnosed as having carpal tunnel syndrome."  The Veteran reported that she awakens at night with numbness and tingling in her fingers, and, at times, had a similar problem during the day.  "The chart reveals previous EMG demonstrating changes consistent with carpal tunnel.  She had an injection with corticosteroids in the past and had relief."  Phalen's sign was positive. 

In March 2001, the Veteran had complaints compatible with carpal tunnel syndrome.  However, she reported that she had almost no problem.  She still had a little bit of tingling in the right hand, but in general she was doing well.  She was offered, but refused corticosteroid injection.  

The Veteran returned to active duty in October 2001.  

The Veteran contends that, while on active duty orders in October 2002, her carpal tunnel syndrome was aggravated and flared up again.  She experienced spasms, numbness, and radiating pain in her left arm.  She had been performing administrative duties processing orders for over a year.  She states that she was seen by L.P., MD in October 2002 and was issued a new set of splints.  See April 2011 Notice of Disagreement.

October 2002 medical records of Dr. L.P. show the Veteran complained of right shoulder pain with swelling for two days and left arm pain with sharp pains and swelling.  There is no indication that the Veteran was issued new splints.
December 2002 private treatment records state that the Veteran has carpal tunnel syndrome.  The Veteran complained of pain going from the left hand up to the neck with shooting pains that had been occurring on and off for the last month.  There was pulsating pain in the left upper arm that had been severe for the last three days.  The record states the Veteran was last seen for carpal tunnel syndrome in 1998 by a hand and wrist specialist and received cortisone injections. 

The Veteran left active duty in January 2003.  

On her February 2003 service Initial Medical Review - Annual Medical Certificate (DA Form 7349-R), the Veteran reported that she had carpal tunnel syndrome, tendonitis, and arthritis of the left hand and arm. 

The Veteran's final period of active duty service was from October 2003 to December 2006.  On her October 2003 Initial Medical Review - Annual Medical Certificate, the Veteran reported arthritis in her ankles and hands.  In connection with referral to the Medical Evaluation Board for determination of fitness for retention in the military as a result of recurrent deep vein thrombosis, the Veteran noted on a June 2004 Report of Medical History that she had numbness and tingling in her hands from carpal tunnel syndrome.  On her December 2006 Post-Deployment Health Assessment. the Veteran reported numbness or tingling in hands or feet now and during the deployment.  

At a January 2008 VA compensation and pension examination for her right shoulder, the Veteran reported that she has carpal tunnel syndrome in the right hand, and occasionally gets numbness and tingling of the right fingers.

September 2009 private treatment records in connection with a physical show the Veteran complained of knee pain, but there were no complaints of carpal tunnel syndrome.  The Veteran denied tremors.  On examination, there was no misalignment or tenderness of the bilateral upper extremities.  In addition, there was full range of motion in the bilateral upper extremities, and normal stability, strength, and tone.  Cranial nerves II through XII were grossly intact with no tremors noted.

The Veteran was afforded a VA examination in October 2013.  The Veteran reported that her carpal tunnel syndrome symptoms began in 1998.  The Veteran reported that she has "some symptoms."  She stated that the right hand is somewhat worse than the left.  The pain was described to be in the third and fourth fingers on the dorsal surface of the fingers, dorsal surface of the hand, and dorsum of the wrist.  The Veteran denied any numbness or tingling during the day.  At the present time, the Veteran reported some numbness perhaps once or twice out of the month involving the third and fourth fingers only.  She was able to sleep through the night.  For the last two years, she took Naproxen three times a week, usually at night.

After a thorough review of the Veteran's claims file, interview of the Veteran, a comprehensive examination of the Veteran's upper extremities, and review of x-rays of the hands and wrists that had negative findings, the examiner opined that there are no objective or subjective findings suggesting carpal tunnel syndrome bilaterally at the present time.  The examiner found that the Veteran's symptoms were at least as likely as not aggravated by her active duty activities; however, the examiner concluded that there is no clear or unmistakable evidence the bilateral carpal tunnel syndrome was aggravated beyond a natural progression by military service.  The examiner's rationale was that the Veteran's carpal tunnel syndrome symptoms are minimal at the present time.

C.  Analysis  

Private medical records show that the Veteran was diagnosed with bilateral carpal tunnel syndrome in 1997 or 1998, during a period when the Veteran was not on active duty.  Thus, the Board finds that the Veteran's right and left upper extremity carpal tunnel syndrome clearly and unmistakably existed prior to active duty service that began in October 2001.

The Board finds further that the most probative evidence supports the conclusion that the Veteran's pre-existing carpal tunnel syndrome did not increase in severity beyond the natural progression of the disorder during service.  The Board finds the October 2013 VA examiner's opinion that the Veteran's carpal tunnel syndrome clearly and unmistakably was not aggravated beyond its natural progression by active duty service to be highly probative of the issue on appeal. 

The Board notes that there is little evidence that the Veteran's carpal tunnel syndrome increased in severity during service.  For example, in January 2008 at a VA examination, the Veteran noted that she only occasionally gets numbness and tingling of the right fingers.  At a September 2009 private examination, the Veteran had no complaints of carpal tunnel syndrome and her bilateral upper extremities were normal on examination.  Finally, at the October 2013 VA examination, the Veteran reported some numbness only once or twice a month involving the third and fourth fingers only.  The examiner found that there are no objective or subjective findings suggesting carpal tunnel syndrome bilaterally at the present time.  Thus, the Veteran's carpal tunnel syndrome has manifested with only minimal symptoms over the last seven years.  

The Board acknowledges the Veteran's statements that her carpal tunnel syndrome was aggravated and flared up as a result of active duty service, and that she has "some symptoms" of carpal tunnel syndrome, such as some numbness once or twice a month.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise, such as the diagnosis or etiology of musculoskeletal disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, joint pain and numbness can have many causes and require medical testing to diagnose and medical expertise to determine the etiology of the pain and numbness.  Thus, the Board finds that the Veteran is not competent to render an opinion concerning whether her carpal tunnel syndrome was clearly and unmistakably aggravated beyond its natural progression by active duty service. 

For the reasons set forth above, the Board finds the October 2013 opinion by the VA examiner (which was accompanied by supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding whether her bilateral carpal tunnel syndrome was clearly and unmistakably aggravated beyond its natural progression by active duty service.  In addition, while it appears there was a temporary flare up of the Veteran's carpal tunnel syndrome in 2001, there must be permanent worsening of the underlying condition for a disorder to be considered aggravated in service.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The evidence does not show that a permanent worsening of the Veteran's carpal tunnel syndrome occurred in the present case.

In sum, the Board determines that the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is rebutted by clear and unmistakable evidence demonstrating that the Veteran's pre-existing left and right upper extremity carpal tunnel syndrome did not undergo a permanent worsening beyond normal progression during active service.  Accordingly, service connection based on aggravation of the pre-existing carpal tunnel syndrome is not warranted.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014). 


ORDER

Entitlement to service connection for left upper extremity carpal tunnel syndrome is denied.

Entitlement to service connection for right upper extremity carpal tunnel syndrome is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


